                   Case 1:20-cr-00026-SPW Document 21 Filed 11/19/20 Page 1 of 6

                                  United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                 JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: CR 20-26-BLG-SPW-l
 TREY NEUMANN                                                              USM Number:
                                                                           Evangcio Arvanctcs
                                                                           Dclcndanl's Alloriicy



THE DEFENDANT:
      pleaded guilty to count                            1 of the Information, tiled 4/10/2020
       pleaded guilty to count(s) before a U.S.
 □     Magistrate Judge, which was accepted by the
      court.
                                                                                                   /
      pleaded nolo contendere to count(s) which
 □
      was accepted by the court
      was found guilty on count(s) after a plea of
 □
      not guilty

The defendant is adjudicated guilty of these offenses:
 Title 8i Section / Nature of Offense                                                              OfTense Ended   Count
 18:37LF Conspiracy To Submit False Statement On An Immigration Document.                          12/31/2015




The defendant is sentenced as provided in pages 2 through 6 of this Judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.


       It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
Judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.

                                                             November 19,2020
                                                             Dale onmpositioii ofJiidgmcnl




                                                             »ignature of.Iudgc

                                                             Susan P. Watters
                                                             United States District Judge
                                                             Name and Title of Judge

                                                             November 19,2020
                                                             Dale
Case 1:20-cr-00026-SPW Document 21 Filed 11/19/20 Page 2 of 6
Case 1:20-cr-00026-SPW Document 21 Filed 11/19/20 Page 3 of 6
Case 1:20-cr-00026-SPW Document 21 Filed 11/19/20 Page 4 of 6
Case 1:20-cr-00026-SPW Document 21 Filed 11/19/20 Page 5 of 6
Case 1:20-cr-00026-SPW Document 21 Filed 11/19/20 Page 6 of 6
